


110 HRES 1468 IH: Congratulating the U.S. Equestrian Team on

U.S. House of Representatives
2008-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1468
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2008
			Mr. Hall of New York
			 (for himself, Mr. McHugh,
			 Mr. Hastings of Florida,
			 Mr. Gallegly,
			 Mr. Mahoney of Florida, and
			 Mr. Wexler) submitted the following
			 resolution; which was referred to the Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Congratulating the U.S. Equestrian Team on
		  winning the Gold Medal in team show jumping in the Games of the XXIX
		  Olympiad.
	
	
		Whereas McLain Ward and Beezie Madden have each won two
			 Olympic Gold Medals;
		Whereas McLain Ward’s fast and clean leadoff ride played a
			 significant role in the Gold Medal victory of the U.S. Equestrian Team over the
			 Canadian team;
		Whereas McLain Ward had the best individual ride of any
			 competitor during the team round of competition;
		Whereas Beezie Madden returns home from Beijing as one of
			 the world’s greatest equestrian jumpers;
		Whereas Beezie Madden also won a Bronze Medal in the
			 individual jumping competition, astride her horse, Authentic;
		Whereas Beezie Madden has earned many accolades throughout
			 her career, including being named the U.S. Equestrian Federation Equestrian of
			 the Year in consecutive years, the American Grand Prix Association Rider of the
			 Year, and the U.S. Olympic Committee’s Equestrian of the Year;
		Whereas the U.S. Equestrian Team defeated the Canadian
			 team in a dramatic, timed jump off;
		Whereas the U.S. Equestrian Team won the Gold Medal in
			 show jumping on August 18, 2008; and
		Whereas this was the second Gold Medal in a row for the
			 United States in the team show jumping event: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)recognizes Laura
			 Kraut of Wellington, Florida, Beezie Madden of Cazenovia, New York, Will
			 Simpson of Thousand Oaks, California, and McLain Ward of Brewster, New York, of
			 the U.S. Equestrian Olympic Team on its Gold Medal in team show jumping;
			 and
			(2)recognizes the
			 achievements of the U.S. Equestrian Olympic Team and all the members of the
			 2008 U.S. Olympic Team.
			
